 

Exhibit 10.1

 

TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED

FIRST LIEN CREDIT AGREEMENT

 

This TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT
AGREEMENT (“Amendment”), dated effective as of November 30, 2015 (the “Effective
Date”), is by and among Energy XXI Gulf Coast, Inc., a Delaware corporation (the
“Borrower”), EPL Oil & Gas, Inc., a Delaware corporation (“EPL”), the lenders
party to the First Lien Credit Agreement described below (the “Lenders”), and
Wells Fargo Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and the other parties in the capacities
herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011, by
the Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012, by the Third Amendment to Second Amended and Restated
First Lien Credit Agreement dated as of October 19, 2012, by the Fourth
Amendment to Second Amended and Restated First Lien Credit Agreement dated as of
April 9, 2013, by the Fifth Amendment to Second Amended and Restated First Lien
Credit Agreement dated as of May 1, 2013, by the Sixth Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of September 27, 2013,
by the Seventh Amendment to Second Amended and Restated First Lien Credit
Agreement dated as of April 7, 2014, by the Eighth Amendment to the Second
Amended and Restated First Lien Credit Agreement dated as of May 23, 2014, by
the Ninth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of September 5, 2014, by the Tenth Amendment to Second Amended and
Restated First Lien Credit Agreement dated as of March 3, 2015 and by the
Eleventh Amendment and Waiver to Second Amended and Restated First Lien Credit
Agreement dated as of July 31, 2015 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “First Lien Credit
Agreement”);

 

WHEREAS, the Borrower requests that the Lenders amend the First Lien Credit
Agreement in certain respects;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.            Definitions. Capitalized terms used herein (including in
the Recitals hereto) but not defined herein shall have the meanings as given
them in the First Lien Credit Agreement, unless the context otherwise requires.

 

 

 

 

Section 2.          Amendments to First Lien Credit Agreement. Effective on the
Effective Date, the Administrative Agent and the Required Lenders hereby amend
the First Lien Credit Agreement as follows:

 

(a)          Section 1.1 of the First Lien Credit Agreement is hereby amended by
adding the following definition in appropriate alphabetical order:

 

““EPL 8.25% Notes” means the 2011 EPL Notes and the 2012 EPL Notes.”

 

(b)          The definition of “Disqualifying Condition Termination” in Section
1.1 of the First Lien Credit Agreement is hereby amended and restated in its
entirety to the following:

 

““Disqualifying Condition Termination” means that either (a) the EPL 8.25% Notes
have been paid, defeased or satisfied and discharged in full or (b) the 2012 EPL
Notes Indenture shall have been duly supplemented or amended to eliminate or
modify the covenant restrictions in such indenture or the EPL 8.25% Notes in
order to eliminate any restriction on the ability of the EPL Obligors to provide
guarantees of all of the Borrower’s and the Subsidiary Guarantors’ outstanding
Indebtedness and the granting of Liens on assets of the EPL Obligors to secure
such guarantees.”

 

(c)          Section 7.2.4(d)(i) of the First Lien Credit Agreement is hereby
amended by replacing the date “March 31, 2015” with the date “March 31, 2017”.

 

(d)          Section 7.2.4(d)(ii) of the First Lien Credit Agreement is hereby
amended by replacing the date “March 31, 2015” with the date “March 31, 2017”.

 

(e)          Section 7.2.4(d)(iii) of the First Lien Credit Agreement is hereby
amended and restated in its entirety to the following:

 

“(iii)      As of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending September 30, 2015, the Borrower will not permit the Secured Debt
Leverage Ratio of the Borrower and its Subsidiaries to be greater than the
following:

 

Fiscal Quarters Ending   Secured Debt Leverage Ratio       September 30, 2015
through December 31, 2015   3.75 to 1.00       March 31, 2016   4.75 to 1.00    
  June 30, 2016 through March 31, 2017   5.25 to 1.00       June 30, 2017 and
thereafter   5.00 to 1.00

 

 -2--Twelfth Amendment-

 

 

(f)          Section 7.2.4(d)(iv) of the First Lien Credit Agreement is hereby
amended and restated in its entirety to the following:

 

“(iv)     (reserved).”

 

(g)          Section 7.2.6 of the First Lien Credit Agreement is hereby amended
by (i) deleting the word “and” at the end of clause “(d)”, (ii) deleting the “.”
at the end of clause “(e)” and replacing it with “; and” and (iii) adding the
following Section 7.2.6(f) to the end of such Section 7.2.6:

 

“(f)       Restricted Payments in the form of a dividend to Energy XXI, Inc. of
that certain $65,000,000 Promissory Note dated December 16, 2011 made by Energy
XXI, Inc. in favor of the Borrower plus all accrued and unpaid interest
thereon.”

 

(h)          Exhibit E of the First Lien Credit Agreement is amended and
restated in its entirety to be in the form of Exhibit E to this Amendment.

 

Section 3.           Reaffirmation of Borrowing Base. For the period from and
including the Effective Date to but excluding the next scheduled redetermination
date pursuant to the terms of the First Lien Credit Agreement, the amount of the
Borrowing Base shall be equal to $350,000,000. For the avoidance of doubt, such
amount of the Borrowing Base is the Borrowing Base for the October 1, 2015
annual scheduled determination of the Borrowing Base pursuant to Section 2.8.2
of the First Lien Credit Agreement. Notwithstanding the foregoing, the Borrowing
Base is subject to further adjustments from time to time prior to the next
scheduled redetermination date pursuant to the terms of the First Lien Credit
Agreement.

 

Section 4.            Reaffirmation of EPL Borrowing Base. For the period from
and including the Effective Date to but excluding the next scheduled
redetermination date pursuant to the terms of the First Lien Credit Agreement,
the amount of the EPL Borrowing Base shall be equal to $150,000,000. For the
avoidance of doubt, such amount of the EPL Borrowing Base is the EPL Borrowing
Base for the October 1, 2015 annual scheduled determination of the EPL Borrowing
Base pursuant to Section 2.8.10 of the First Lien Credit Agreement.
Notwithstanding the foregoing, the EPL Borrowing Base is subject to further
adjustments from time to time prior to the next scheduled redetermination date
pursuant to the terms of the First Lien Credit Agreement.

 

Section 5.           Conditions to Effectiveness. This Amendment shall be deemed
effective (subject to the conditions herein contained) as of the Effective Date
when the Administrative Agent has received counterparts hereof duly executed by
the Borrower, EPL, the Administrative Agent and the Required Lenders and upon
the prior or concurrent satisfaction of each of the following conditions:

 

(a)          the Administrative Agent shall have received for its own account,
or for the account of each Lender, as the case may be, (i) all fees, costs and
expenses due and payable pursuant to Section 3.3 of the First Lien Credit
Agreement, if any, and (ii) if then invoiced, any amounts payable pursuant to
Section 10.3 of the First Lien Credit Agreement;

 

 -3--Twelfth Amendment-

 

 

(b)          each Lender that is a signatory hereto shall have received a fee
from the Borrower equal to 10bps on such Lender’s Percentage of $500,000,000;

 

(c)          the representations and warranties in Section 6 below are true and
correct;

 

(d)          EPL shall have deposited, or caused to be deposited, no less than
$9,000,000 in Account No. 0114821206 at Regions Bank and shall maintain a
balance of no less than $30,000,000 in such account at all times prior to the
Termination Date; and

 

(e)          after giving effect to this Amendment, no Default, Event of
Default, Borrowing Base Deficiency or EPL Borrowing Base Deficiency shall have
occurred and be continuing.

 

Section 6.           Representations and Warranties. The Borrower and EPL each
hereby represents and warrants that after giving effect hereto:

 

(a)          the representations and warranties of the Obligors contained in the
Loan Documents are true and correct in all material respects (except for
representations and warranties which are qualified by a materiality qualifier,
which shall be true and correct in all respects), other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects (except for
representations and warranties which are qualified by a materiality qualifier,
which shall be true and correct in all respects) as of such earlier date;

 

(b)          the execution, delivery and performance by the Borrower, EPL and
each other Obligor of this Amendment and the other Loan Documents have been duly
authorized by all necessary corporate or other action required on their part and
this Amendment, along with the First Lien Credit Agreement and the other Loan
Documents, constitutes the legal, valid and binding obligation of each Obligor a
party thereto enforceable against them in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;

 

(c)          neither the execution, delivery and performance of this Amendment
by the Borrower and EPL, the performance by them of the First Lien Credit
Agreement nor the consummation of the transactions contemplated hereby does or
shall contravene, result in a breach of, or violate (i) any provision of any
Obligor’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (ii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Obligor or any of
its Subsidiaries is a party or by which any Obligor or any of its Subsidiaries
or any of their property is bound, except in any such case to the extent such
conflict or breach has been waived by a written waiver document, a copy of which
has been delivered to Administrative Agent on or before the date hereof;

 

(d)          no Material Adverse Effect has occurred since December 31, 2014;
and

 

(e)          no Default, Event of Default, Borrowing Base Deficiency or EPL
Borrowing Base Deficiency has occurred and is continuing.

 

 -4--Twelfth Amendment-

 

 

Section 7.            Loan Document; Ratification.

 

(a)          This Amendment is a Loan Document.

 

(b)          The Borrower, EPL and each other Obligor hereby ratifies, approves
and confirms in every respect all the terms, provisions, conditions and
obligations of the First Lien Credit Agreement and each of the other Loan
Documents including without limitation all Mortgages, Security Agreements,
Guaranties, Control Agreements and other Security Documents, to which it is a
party.

 

Section 8.           Costs and Expenses. As provided in Section 10.3 of the
First Lien Credit Agreement, the Borrower and EPL agree to reimburse
Administrative Agent for all fees, costs, and expenses, including the reasonable
fees, costs, and expenses of counsel or other advisors for advice, assistance,
or other representation, in connection with this Amendment and any other
agreements, documents, instruments, releases, terminations or other collateral
instruments delivered by the Administrative Agent in connection with this
Amendment.

 

Section 9.           GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT
AND INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

Section 10.          Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 11.         Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 12.         No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any default of the Borrower, EPL or
any other Obligor or any right, power or remedy of the Administrative Agent or
the other Secured Parties under any of the Loan Documents, nor constitute a
waiver of (or consent to departure from) any terms, provisions, covenants,
warranties or agreements of any of the Loan Documents. The parties hereto
reserve the right to exercise any rights and remedies available to them in
connection with any present or future defaults with respect to the First Lien
Credit Agreement or any other provision of any Loan Document.

 

 -5--Twelfth Amendment-

 

 

Section 13.          Release. Borrower and EPL, for itself and on behalf of its
Subsidiaries and Affiliates and its and their predecessors, successors and
assigns, each do hereby forever release, discharge and acquit the Administrative
Agent, each Issuer, each Lender and each other Secured Party and each of their
successors, assignees, participants, officers, directors, members, affiliates,
advisors, internal and external attorneys, agents and employees (the
“Releasees”), from any and all duties, liabilities, obligations, claims
(including claims of usury), demands, accounts, suits, controversies and actions
that they at any time had or have or that its successors and assigns hereafter
may have, whether known or unknown, against any Releasee (collectively, the
“Released Claims”) that arise under, or in connection with, or that otherwise
relate, directly or indirectly, to the First Lien Credit Agreement, any Loan
Document or any related document, or to any acts or omissions of any such
Releasee in connection with any of the foregoing. As to each and every claim
released hereunder, Borrower and EPL each hereby represent that they have
received the advice of legal counsel with regard to the releases contained
herein and are freely and voluntarily entering into this Amendment. Borrower and
EPL each, for itself and on behalf of its Subsidiaries and Affiliates and its
and their predecessors, successors and assigns, do hereby forever covenant not
to assert (and not to assist or enable any other Person to assert) any Released
Claim against any Releasee.

 

Section 14.         Successors and Assigns. This Amendment shall be binding upon
the Borrower, EPL and their respective successors and permitted assigns and
shall inure, together with all rights and remedies of each Secured Party
hereunder, to the benefit of each Secured Party and the respective successors,
transferees and assigns.

 

Section 15.         Entire Agreement. THIS AMENDMENT, THE FIRST LIEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

 -6--Twelfth Amendment-

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

  ENERGY XXI GULF COAST, INC.         By: /s/ Antonio de Pinho    
Name:  Antonio de Pinho     Title:  President

 

 Signature – Page 1-Twelfth Amendment-

 

 

  EPL OIL & GAS, INC.         By: /s/ Antonio de Pinho     Name:  Antonio de
Pinho     Title:  President

 

 Signature – Page 2-Twelfth Amendment-

 

 

  Wells Fargo Bank, N.A., as the     Administrative Agent, an Issuer and a
Lender         By: /s/ Dalton Harris     Name:  Dalton Harris     Title:  Vice
President  

 

 Signature – Page 3-Twelfth Amendment-

 

 

  AMEGY BANK NATIONAL ASSOCIATION,     as Lender         By: /s/ G. Scott
Collins     Name:  G. Scott Collins     Title:  Senior Vice President

 

 Signature – Page 4-Twelfth Amendment-

 

 

  THE BANK OF NOVA SCOTIA, as Lender         By: /s/ Alan Dawson     Name:  Alan
Dawson     Title:  Director         SCOTIABANC INC., as Lender         By: /s/
J.F. Todd     Name:  J.F. Todd     Title:  Managing Director

 

 Signature – Page 5-Twelfth Amendment-

 

 

  TORONTO DOMINION (TEXAS) LLC, as     Lender         By: /s/ Rayan Karim    
Name:  Rayan Karim     Title:  Authorized Signatory

 

 Signature – Page 6-Twelfth Amendment-

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,     as Lender         By: /s/ Robert James
    Name:  Robert James     Title:  Director

 

 Signature – Page 7-Twelfth Amendment-

 

 

  NATIXIS, New York Branch, as Lender         By: /s/ Stuart Murray    
Name:  Stuart Murray     Title:  Managing Director         By: /s/ Mary Lou
Allen     Name:  Mary Lou Allen     Title:  Director

 

 Signature – Page 8-Twelfth Amendment-

 

 

  BARCLAYS BANK PLC, as Lender         By: /s/ May Huang     Name:  May Huang  
  Title:  Assistant Vice President

 

 Signature – Page 9-Twelfth Amendment-

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS     BRANCH, as Lender         By: /s/ Nupur
Kumar     Name:  Nupur Kumar     Title:  Authorized Signatory         By: /s/
Stefan Dickenmann     Name:  Stefan Dickenmann     Title:  Authorized Signatory

 

 Signature – Page 10-Twelfth Amendment-

 

 

  ING CAPITAL LLC, as Lender         By: /s/ Juli Bieser     Name:  Juli Bieser
    Title:  Managing Director         By: /s/ Josh Strong     Name:  Josh Strong
    Title:  Director

 

 Signature – Page 11-Twelfth Amendment-

 

 

  REGIONS BANK, as Lender and as Swing Line     Lender         By: /s/ J.
Richard Baker     Name:  J. Richard Baker     Title:  Senior Vice President

 

 Signature – Page 12-Twelfth Amendment-

 

 

  CITIBANK, N.A., as Lender         By: /s/ Cliff Vaz     Name:  Cliff Vaz    
Title:  Vice President

 

 Signature – Page 13-Twelfth Amendment-

 

 

  UBS AG, STAMFORD BRANCH, as Issuer     and Lender         By: /s/ Darlene
Arias     Name:  Darlene Arias     Title:  Director         By: /s/ Craig
Pearson     Name:  Craig Pearson     Title:  Associate Director

 

 Signature – Page 14-Twelfth Amendment-

 

 

  DEUTSCHE BANK AG NEW YORK     BRANCH, as Lender         By: /s/ Benjamin Souh
    Name:  Benjamin Souh     Title:  Vice President         By: /s/ Marcus M.
Tarkington     Name:  Marcus M. Tarkington     Title:  Director

 

 Signature – Page 15-Twelfth Amendment-

 

 

  COMMONWEALTH BANK OF     AUSTRALIA, as Lender         By: /s/ Sanjay Remond  
  Name:  Sanjay Remond     Title:  Director

 

 Signature – Page 16-Twelfth Amendment-

 

 

  COMERICA BANK, as Lender         By: /s/ Jeffery Treadway     Name:  Jeffery
Treadway     Title:  Senior Vice President

 

 Signature – Page 17-Twelfth Amendment-

 

 

  FIFTH THIRD BANK, as Lender         By:       Name:     Title:

 

 Signature – Page 18-Twelfth Amendment-

 

 

  ABN AMRO CAPITAL USA LLC, as Lender         By: /s/ Darrell Holley    
Name:  Darrell Holley     Title:  Managing Director         By: /s/ David
Montgomery     Name:  David Montgomery     Title:  Executive Director

 

 Signature – Page 19-Twelfth Amendment-

 

 

  SUMITOMO MITSUI BANKING     CORPORATION, as Lender         By: /s/ Ryo Suzuki
    Name:  Ryo Suzuki     Title:  General Manager

 

 Signature – Page 20-Twelfth Amendment-

 

 

  KEYBANK NATIONAL ASSOCIATION, as     Lender         By: /s/ John Dravenstott  
  Name:  John Dravenstott     Title:  Vice President

 

 Signature – Page 21-Twelfth Amendment-

 

 

  SANTANDER BANK, N.A., as Lender         By: /s/ Aidan Lanigan     Name:  Aidan
Lanigan     Title:  Senior Vice President         By: /s/ Puiki Lok    
Name:  Puiki Lok     Title:  Vice President

 

 Signature – Page 22-Twelfth Amendment-

 

 

  WHITNEY BANK, as Lender         By: /s/ Liana Tchernysheva     Name:  Liana
Tchernysheva     Title:  Senior Vice President

 

 Signature – Page 23-Twelfth Amendment-

 

 

  CANADIAN IMPERIAL BANK OF     COMMERCE, NEW YORK BRANCH, as Lender         By:
/s/ Trudy Nelson     Name:  Trudy Nelson     Title:  Authorized Signatory      
  By: /s/ William M. Reid     Name:  William M. Reid     Title:  Authorized
Signatory

 

 Signature – Page 24-Twelfth Amendment-

 

 

  CREDIT AGRICOLE CORPORATE AND     INVESTMENT BANK, as Lender         By:      
Name:     Title:         By:       Name:     Title:

 

 Signature – Page 25-Twelfth Amendment-

 

 

  IBERIABANK, as Lender         By: /s/ W. Bryan Chapman     Name:  W. Bryan
Chapman     Title:  Executive Vice President

 

 Signature – Page 26-Twelfth Amendment-

 

 

  PNC BANK, NATIONAL ASSOCIATION, as     Lender         By:       Name:    
Title:

 

 Signature – Page 27-Twelfth Amendment-

 

 

  THE ROYAL BANK OF SCOTLAND, plc, as     Lender         By:       Name:    
Title:

 

 Signature – Page 28-Twelfth Amendment-

 

 

  ACKNOWLEDGED AND AGREED AS OF     THE DATE FIRST ABOVE WRITTEN:         ENERGY
XXI GOM, LLC         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         ENERGY XXI TEXAS ONSHORE, LLC         By: /s/ Antonio
de Pinho     Name:  Antonio de Pinho     Title:  President         ENERGY XXI
ONSHORE, LLC         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         ENERGY XXI PIPELINE, LLC         By: /s/ Antonio de
Pinho     Name:  Antonio de Pinho     Title:  President         ENERGY XXI
LEASEHOLD, LLC         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President

 

 Signature – Page 29-Twelfth Amendment-

 

 

  ENERGY XXI PIPELINE II, LLC         By: /s/ Antonio de Pinho    
Name:  Antonio de Pinho     Title:  President         MS ONSHORE, LLC        
By: /s/ Antonio de Pinho     Name:  Antonio de Pinho     Title:  President      
  EPL PIPELINE, L.L.C.         By: /s/ Antonio de Pinho     Name:  Antonio de
Pinho     Title:  President         NIGHTHAWK, L.L.C.         By: /s/ Antonio de
Pinho     Name:  Antonio de Pinho     Title:  President         EPL OF
LOUISIANA, L.L.C.         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho  
  Title:  President

 

 Signature – Page 30-Twelfth Amendment-

 

 

  DELAWARE EPL OF TEXAS, LLC         By: /s/ Antonio de Pinho     Name:  Antonio
de Pinho     Title:  President         ANGLO-SUISSE OFFSHORE PIPELINE    
PARTNERS, LLC         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         EPL PIONEER HOUSTON, INC.         By: /s/ Antonio de
Pinho     Name:  Antonio de Pinho     Title:  President         ENERGY PARTNERS,
LTD., LLC         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President

 

 Signature – Page 31-Twelfth Amendment-

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST LIEN
CREDIT AGREEMENT:         ENERGY XXI USA, INC.         By: /s/ Antonio de Pinho
    Name:  Antonio de Pinho     Title:  President

 

 

 Signature – Page 32-Twelfth Amendment-

 